Jenkins, J.
A tenant can not dispute his landlord’s title, or attorn to another claimant, without first surrendering possession of the premises. The evidence introduced, with all reasonable deductions or inferences therefrom, having demanded a finding that no such surrender had been made, and there being no dispute as to the amount involved, the judge did not err in directing a verdict for the plaintiff in the distress warrant proceedings.

Judgment affirmed.


Wade, O. J., and Luhe, J., eon’eur.